Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-40 are allowed. 
Kano (US Patent No. 9,077,957, hereinafter Kano) and Fliderman et al. (US 2014/0193140, hereinafter Fliderman) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 21, the combination of Kano and Fliderman fails to teach or suggest “…change the speed variable of the selected frames based on the input to the modified speed variable creating a modified segment, wherein the modified speed variable is different to that of a speed variable of the first segment; and create a playback video including the first segment and the modified segment by replacing the selected segment with the modified segment, wherein the playback video having a modified video playback time different to that of the video playback time” in combination with all other limitations recited in claim 21.
Independent claims 29 and 39 recite a similarly allowed limitation.
Dependent claims 22-28, 30-38, and 40 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kano and Fliderman are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Kano discloses, a video reproducing apparatus that allows a user to visually identify a video component taken at a frame rate that is different from the normal frame rate on a time sequence bar.  A reproduction unit reproduces a video image in which video components taken at different frame rates are mixed and to display the video image on a display unit.  A display control unit displays a sequence bar on the display unit.  The display control unit controls so that a ratio of the length of a section indicating a second video component to its taking time is larger than a ratio of the length of a section indicating a first video component to its taking time, when the video image includes the first and second video components taken at first and second (higher) frame rates, respectively, and when the sections are indicated on the sequence bar (Abstract, see also col 6 line 63 through col 7 line 25). 
Fliderman discloses video content from the original source video 414a, 414b which is modified in accordance with real time playback and slow motion control inputs 416a, 416b and 418a, 418b made by the user via the playback controls 116, 126 and slow motion controls 118, 128 during the recording of the analysis session (par [0035]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696